TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00831-CV



                         D. Houston, Inc. d/b/a Treasures, Appellant

                                               v.

    Texas Alcoholic Beverage Commission, and Sherry Cook, Administrator, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-13-003232, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant D. Houston, Inc. d/b/a Treasures has filed an unopposed motion to dismiss

this appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 23, 2014